DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of restriction group I, claims 1-15 and 18 in the reply filed on 02 December 2021 is acknowledged.  The traversal is on the grounds that there is unity of invention, since the compound D-2 of KR 2016040826 cited by the examiner, is no longer in the scope of the amended claims.  The Examiner agrees that the present amendment excludes the compounds disclosed and taught by the KR 2016040826 reference.  However, unity of invention remains lacking, since a different prior art compound has been found after a thorough search of the claims was conducted.  See the 102 rejection below.  Since a compound according the claims is known in the prior art this technical feature is not a special technical feature and there is no unity of invention.
Claims 16-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

The requirement for an election of species is WITHDRAWN in the interests of compact prosecution.

The requirement is still deemed proper and is therefore made FINAL.
Non-Final Rejection

Priority
This application was filed on April 22, 2020 and is a 371 of international application PCT/CN2018/113811, filed on November 2, 2018, which claims priority to China application 201711069917.7, filed on November 3, 2017 and China application 201810219338.4, filed on March 16, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated 22 April 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
Yang (Pest Management Science 2021, 77, 1013-1022) is a postdated inventor publication, of related subject matter, which is cited for completeness.

Status of the claims
Amended Claims dated 02 December 2021 are acknowledged.
Claims 1-7, 10 and 15 are pending and rejected.
Claims 8-9, 11-14 and 18 are allowable.
Claims 16-17 and 19-20 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claim Interpretation
The claimed compounds are defined with formulae (I) or (II):

    PNG
    media_image1.png
    333
    233
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    327
    219
    media_image2.png
    Greyscale

In each of these formulae the various “Z” atoms which comprise the bottom 6-membered ring are independently C or N and the ring has a variable number of R6 moieties attached thereto.  
When a “Z” group is a carbon atom and has an R6 or R16 moiety attached to it - then it must be “C”.  
When a “Z” group is a carbon atom and there is no R6 or R16 moiety attached to it - there necessarily is a hydrogen atom attached to the atom as “CH” in order to fill its valence.  This is consistent with the art recognized practice of drawing chemical formulae without showing every hydrogen atom at every carbon atom but assuming that the appropriate number of hydrogens must be present to fill the valences of carbons.
This interpretation is consistent with for example sub-generic formula (a) of claim 9, which is identified as a compound having only a single R6 substituent attached as follows: “R6 is a monosubstituent –CF3 at a 5-position of a pyridine ring”:

    PNG
    media_image3.png
    434
    300
    media_image3.png
    Greyscale

In this compound the corresponding “Z” moieties in formula (II) of independent claim 8 are necessarily Z1 = N and Z2 = C and there is a single R6 group attached to a carbon atom which is not one of the “Z” atoms.  The carbon atom at the Z2 position necessarily has a hydrogen attached as “CH”.

Claim Objections
Claims 2 and 4 are objected to over the following informal issue:
Each of these claims states “when Y is N or CH” as a first limitation.  This is at least confusing since there are no possible embodiments where Y is not either N or CH.  The statement appears to be completely extraneous as to the claimed scope.
The Examiner suggests that Applicant consider deleting the phrase or at least the “when” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “-COR7” in the definition of the R13 moiety.   The claims are not distinct since independent claim 1 does not include any definition for R7.  It is unclear what values are permitted at this position.  Furthermore, dependent claims 2-7 instead recite the term “-COR17” in the definition of the R13 moiety.  It is unclear whether the R17 and the R7 group are of the same scope or not and what values for either of these moieties might or might not be permitted in the “-COR17” of claims 2-7.
The Examiner believes this is an inadvertent typographical error for example since independent claim 8 recites a corresponding “-COR7” grouping.  The rejection can be overcome by amending the “-COR7” term in claim 1 to “-COR17”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 depends indirectly from claim 8.  
Claim 10 recites the following limitation: “R7 is hydrogen, halogen, hydroxyl, C1-4 alkyl, C1-4 haloalkyl, C1-4 alkenyl, C1-4 haloalkenyl, amino or substituted amino”.
This limitation recites embodiments for R7 which fall outside the scope of this group as set forth in independent claim 8; namely halogen, C1-4 alkenyl, C1-4 haloalkenyl or substituted amino.
See the definition for “R7 or R8” listed in claim 8:
“R7 and R8 are each independently hydrogen, hydroxyl, amino, C1-C6 alkyl, heteroalkyl, aryl or heteroaryl; wherein the alkyl, the aryl or the heteroaryl is unsubstituted or substituted with one or more substituents R9”.
The Examiner asserts that none of halogen, C1-4 alkenyl, C1-4 haloalkenyl or substituted amino are encompassed by the claim 8 R7 definition.
Therefore, claim 10 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Substance Record for SID 344180132, SCHEMBL19134571, Source: SureChEMBL.  Deposit Date 2017-10-07.

    PNG
    media_image4.png
    562
    570
    media_image4.png
    Greyscale

Regarding claim 1, SID 344180132 is a compound having formula (I), wherein Y is N; R11 is methyl; R12 is hydrogen; R13 is alkyl substituted with R10 and R10 is substituted heteroaryl; one of R14 and R15 is hydrogen and the other is –OH; Z1 is N and Z2-Z4 are each C, and each R16 is hydrogen.
Regarding claim 3, the limitations only apply to a compound according to claim 1, “when Z1, Z2, Z3 and Z4 are all C”.  Since the reference compound does not meet this proviso statement it is within scope of the dependent claim.  Applicant might consider deleting the “when” in claim 3.
Regarding claim 15, the database reference represents a disclosure of an actual “research and development” sample of the substance as part of a “curation effort”.  “Curation efforts” necessarily require obtaining a physical sample of the compound for a research and development collection. Such “research and development” compounds are necessarily less than 100% pure and contain trace amounts of “carrier” or “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that the reference substance meets the limitations of the instant “composition" since at least 0.001 wt % of the compound is present together with at least 0.01 wt % of “carrier” or “excipient” material(s).  

RN 1911639-96-7
The Chemical Abstracts STN database record associated with the KR 2016040826 reference lists RN 1911639-96-7 as among the disclosed compounds.  The Examiner has reviewed the database record and the reference and agrees with the conclusion reached in the Supplemental European Search Report in Application EP18873292 (sheet 1) that there is an indexing error in STN. 
The corresponding substance in the reference -identified in the CAS records as compound 163 on page 16 of KR 2016040826- has a different structure.


Allowable Subject Matter
Claims 8-9, 11-14 and 18 have been indicated as allowable.  Independent claim 8 represents subject matter which is considered to be novel and non-obvious over the prior art of record.
The closest prior art is represented by the WO2016046404 (IDS), US6242453 and US20150173359 references.  
WO2016046404 teaches a genus of compounds with pharmaceutical utility (neurological and/or psychiatric disorders) which differs from the claimed compound most substantially in that the R14 and R15 groups are combined with each other to form a carbonyl moiety =O.  See the abstract and generic teaching at pages 7-8, etc. The reference does not provide any reason that would lead a skilled artisan to provide for a compound where this moiety is modified as presently claimed.  This modification is outside the scope of the generic teachings and would represent a significant change in properties such that a similar or better functional activity would not reasonably be expected.
US6242453 discloses compounds with pharmaceutical utility (inflammation disorders) which differ from the claimed compound most substantially in that both of the R14 and R15 groups are hydrogen.  See the generic teachings at columns 6-8, the representative examples listed at columns 9-10 and table 1 at columns 21-22.  The example compounds all have hydrogen as R14 and R15 groups.  The broad genus (I) taught by the reference (col 6) arguably encompasses the attachment of other groups (R2R3) at this position – represented as “G” in the formula and the text:

    PNG
    media_image5.png
    125
    236
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    101
    630
    media_image6.png
    Greyscale

The reference broadly teaches variations of many different types and discloses a group of examples having a very narrow structural breadth.  The modification of the provided examples is not guided by the broad teachings in any particular way and there is no reasonable expectation that any of the very many modifications possible may or may not lead to a compound with similar or better functional activity.  
US20150173359 teaches compounds according to a variety of different genera which have pesticide utility.  See for example formula (I)I at page 34:

    PNG
    media_image7.png
    271
    368
    media_image7.png
    Greyscale

This genus differs from the claimed compound most substantially in that the R14 and R15 groups are combined with each other to form a carbonyl moiety =O.  The teachings of the reference provide no reason to provide for a compound where this moiety is modified as presently claimed.  The broad generic teachings at page 2, etc teach compounds which all require either a =O or =S moiety at the corresponding ring position.  Modification of the moiety would represent a significant change in properties such that a similar or better functional activity would not reasonably be expected.
The compounds according to independent claim 8 are allowable over the prior art for at least these reasons.

Withdrawn Claims – Suggested Amendment
If and when the elected product claims are in condition for allowance the withdrawn method of use claims will be eligible for rejoinder.
As currently written the withdrawn claims would likely introduce 112(b) issues upon rejoinder at least since claims 16 and 19 do not appear to recite any active method steps.  See MPEP 2173.05(q).
In the interests of compact prosecution the following amendment or similar is suggested in order to obviate such a 112(b) issue upon rejoinder:
16.  (Currently Amended) A method of  comprising directly applying the agricultural composition according to claim 15 to the pests or places contacted by the pests.  
17. (Cancelled)

19.  (Currently Amended) A method of  comprising directly applying the agricultural composition according to claim 18 to the pests or places contacted by the pests.

20.  (Cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625